Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The invention as set forth in claim 1 differs from the inventions disclosed in the prior art in that "mapping first control information including scheduling information of a physical uplink shared channel (PUSCH) in a first region of a data channel region, the data channel region being different from a control channel region in which second control information including scheduling information of a physical downlink shared channel (PDSCH) is mapped, and the first region being different from a second region of the data channel region in which the PDSCH is mapped based on the second control information".  This difference would not have been obvious to a person skilled in the art having regard to the cited documents and in light of the entirety of the claim language.  Thus, claim 1 is novel.  For similar reasons, claim 8 is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malladi et al. (US 2008/0205348); Malladi discloses If a determination is made that persistent scheduling is to be made that is not PDCCH allocated, nor is the allocation pertaining to a grouped PDCCH, then the mapping of the UL ACK ID is made explicitly in-band in the DL PDSCH with On-Off Keying.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466